          Case 2:21-cv-01651-GMN-EJY Document 7
                                              5 Filed 09/13/21
                                                      09/08/21 Page 1 of 2




 1   KATHLEEN B. SHIELDS (Mass. Bar No. 637438)
     Email: shieldska@sec.gov
 2   Attorney for Plaintiff
     Securities and Exchange Commission
 3   33 Arch Street, 24th Floor
     Boston, MA 02110
 4   Telephone: (617) 573-8904
 5   Facsimile: (617) 573-4590
 6
                         UNITED STATES DISTRICT COURT
 7
                                DISTRICT OF NEVADA
 8
 9
      SECURITIES AND EXCHANGE                   Case No. 2:21-cv-1651-GMN-EJY
10    COMMISSION,
                                                MOTION TO PERMIT
11                                              APPEARANCE OF
                  Plaintiff,                    GOVERNMENT ATTORNEY
12                                              KATHLEEN B. SHIELDS
            vs.
13
      FREDERICK BAUMAN,
14
                  Defendant.
15
16
17
18        Pursuant to Local Rule IA 11-3, the United States Securities and Exchange

19 Commission (“SEC”) respectfully requests that this honorable Court admit the
20
21
22
23
24
25
26
27
28
           Case 2:21-cv-01651-GMN-EJY Document 7
                                               5 Filed 09/13/21
                                                       09/08/21 Page 2 of 2




 1   undersigned government attorney, Kathleen B. Shields, to practice in the District of
 2   Nevada for the above-captioned case and in all matters in this district during the
 3   period of her employment by the United States. Local Rule IA 11-3 provides:
 4         Unless the court orders otherwise, any attorney who is a member in good
           standing of the highest court of any state, commonwealth, territory, or the
 5
           District of Columbia, who is employed by the United States as an
 6         attorney and has occasion to appear in this court on behalf of the United
           States, is entitled to be permitted to practice before this court during the
 7
           period of employment upon motion by the employing federal entity, the
 8         United States Attorney, the United States Trustee’s Office, or the Federal
           Public Defender for this district or one of the assistants.
 9
           Ms. Shields is an attorney with the SEC, an agency of the federal government.
10
     Ms. Shields is a member in good standing of the State Bar of Massachusetts (Bar No.
11
     637438). Ms. Shields’ contact information is:
12
           Kathleen B. Shields
13         Securities and Exchange Commission
14         33 Arch Street, 24th Floor
           Boston, MA 02110
15         Telephone: (617) 573-8904
16         Facsimile: (617) 573-4590
           Email: shieldska@sec.gov
17
18         Accordingly, the SEC respectfully requests that this honorable Court admit

19 Kathleen B. Shields to practice in the District of Nevada for the duration of her
20 employment by the SEC.
21 Dated: September 8, 2021
                                            Respectfully submitted,
22
                                            /s/ Kathleen B. Shields
23                                          Kathleen B. Shields
24                                          Attorney for Plaintiff
                                            Securities and Exchange Commission
25
     IT IS SO ORDERED
26
     DATED: September13
                     __, 2021
27
28                                          Gloria M. Navarro, District Judge
                                            United States District Court
                                                  2
